DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim is drawn to “separating the coalesced oil droplets from the water passing through the second exit orifice” in the last two lines. It is unclear how this separation occurs. Is it a result of previous treatment or is it due to an addition undisclosed treatment?  The scope of the claim is unclear making the claim indefinite. 
Since claims 2-7 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens WO 2017/193085 A1 further in view of Chapman WO 2011/067336 A1.
With respect claims 1, 6, 14, and 20, the Lipkens reference discloses in the abstract and claims an acoustophoretic devices for separating particles from a non-flowing host fluid are disclosed. The devices include a substantially acoustically transparent container and a separation unit, with the container being placed within the separation unit. An ultrasonic transducer in the separation unit creates a planar or multi-dimensional acoustic standing wave within the container, trapping particles disposed within the non-flowing fluid and causing them to coalesce or agglomerate, then separate due to buoyancy or gravity forces. 
The reference differs in that through a second length of pipe having a second exit orifice, the second length of pipe being formed into a planar configuration having a radius of curvature and an axis, such that the coalesced oil droplets move to greater distances from the axis as a result of centrifugal forces; and separating the coalesced oil droplets from the water passing through the second exit orifice.  
The Chapman reference discloses in figures 5 and 6, a fluid having oil particles entrained therein are fed into inlets 208, 212 and are caused to move in a curved path by curved walls 206. This curved path may be generally helical as shown in the arrows in Figure 4. Centrifugal force tends to cause the larger oil particles to collect on curved wall 206 of enclosure 204. The air flow then drags this oil to outlet 210 where it exits in a stream of large droplets. Consequently, the oil exiting outlet 210 has been coalesced into larger particles. A separation system 250 for separating particles of a first fluid from a flow of a second fluid, wherein the first fluid has a higher density than the second fluid comprises holder means 252 and a separation chamber 254. A lid 256 is provided for separation chamber 254.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Lipkens reference and use the curved separation of the Chapman reference since it would yield the added benefit of increased separation by forming a treatment train. 
With respect to claim 2, the Lipkens in view of Chapman references when modified would disclose the pipe lengths of  the instant claim. It is within the skill of one in the art to connect known treatment devices to form a treatment train. While location of the flow system is an obvious matter of design choice. The Examiner notes that in centrifugal separation the heavy flow to the bottom and the lighter flows out the top inherently. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Lipkens in view of Chapman references and use the pip and location, since it is within the ordinary skill of one in the art to form a treatment train and the location of such to be an obvious matter of design choice for the overall added benefit of increased treatment through the increased number of treatment steps. 

Allowable Subject Matter
Claims 8-12 and 22-27 are allowed. Claims 15-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose:
flowing the mixture having concentrated and coalesced oil droplets passing through the second exit orifice through a third length of pipe disposed vertically and having an upper exit orifice and a lower exit orifice, whereby the concentrated and coalesced oil droplets separate from the water as a result of the buoyancy of the coalesced oil droplets and pass through the upper exit orifice of the third length of pipe, and the water passes through the lower exit orifice thereof;  
a third length of pipe for receiving the concentrated and coalesced oil droplets flowing through the second exit orifice, disposed vertically and having an upper exit orifice and a lower exit orifice, whereby the concentrated and coalesced oil droplets separate from the water as a result of the buoyancy of the coalesced oil droplets and pass through the upper exit orifice of said third length of pipe, and the water passes through the lower exit orifice thereof;  
a fourth length of pipe having an outer surface and an inner volume for receiving the mixture having concentrated and coalesced oil droplets flowing through the first exit orifice; and at least one second acoustic transducer in acoustic contact with the outer surface of said fourth length of pipe, for generating second acoustic standing waves in the inner volume of said fourth length of pipe effective for producing acoustic radiation forces having second pressure nodes such that said oil droplets concentrate and coalesce at the second pressure nodes, and wherein the acoustic waves have a second frequency;  
a third length of pipe for receiving the concentrated and coalesced oil droplets flowing through the second exit orifice, disposed vertically and having an upper exit orifice and a lower exit orifice, whereby the concentrated and coalesced oil droplets separate from the water as a result of the buoyancy of the coalesced oil droplets and pass through the upper exit orifice of said third length of pipe, and the water passes through the lower exit orifice thereof.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reves U.S. Patent 5,562,823 discloses simultaneous treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774